AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                        Page 1 of I



                                       UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                  v.                                                              (For Offenses Committed On or After November 1, 1987)


                Jose Armando Bustos-De La Rosa                                                    Case Number: 3: l 8-mj-22418-KSC

                                                                                                 Rvan T. M            '   .
                                                                                                 Defendant's Atto1 ey
                                                                                                                                  FILED
REGISTRATION NO. 61623308
                                                                                                                                   OCT 2 4 2018
THE DEFENDANT:
 ~ pleaded guilty to count(s) __:_l_::o::_f_::C_::o:::m2p:::la:::i:::nt::___ _ _ _ _ _ _ _ _-fl*ll:CflL'HEBRRIK~,u61.S's.Tfo'tj;1Se'Tf-IR:lfiC'1T:!"!C><tO:t!U'eRtf'lTWrt-
                                                                                                                                                ,

 D was found guilty to count(s)                                                                 BY "         Yk { .. '                                DE~0 UTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                                 Count Number(s)
8: l 325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                                       1



 D The defendant has been found not guilty on count(s)
                                                                                       ------------------~


 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                         FOURTEEN (14) DAYS

 ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Wednesday, October 24, 2018
                                                                                            Date of Imposition of Sentence



                                                                                            u&L~oLocK
                                                                                            UNITED STATES MAGISTRATE JUDGE

                                                                                                                                           3:18-mj-22418-KSC
